DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.
Response to Arguments
Applicant's arguments filed 10/7/2020 have been fully considered but they are not persuasive.
Regarding claims 1, 11, and 18, applicant submits that Kadowaki (US 2018/0176486) does not disclose “determining a zoom adjustment range of the lighting unit based on at least one of the angle of view and the optical zoom magnification, the zoom adjustment range being at least a portion of an entire zoom adjustment range of the lighting unit”, (Remarks, page 9). However, the examiner respectfully disagrees.
In response Kadowaki discloses “Imaging lens 210 has a zoom function, and is able to adjust the imaging range” and “Drive control circuit 320 receives a signal related to a zooming state of the camera from camera control circuit 330, and controls zooming of illumination device 100 such that a range to be imaged by camera 200 is irradiated .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 8-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki et al (US 2018/0176486) in view of Owyeung (US 2008/0074380 to Owyeung et al).
Regarding claim 1, Kadowaki discloses a method of controlling a zoom (zoom) of a lighting unit (illumination device 100), the method comprising:
determining at least one of an angle of view (angle of view) of an optical unit (camera 200) and optical zoom magnification of the optical unit, the optical unit configured to obtain an image (an image) by an image sensor (image sensor 220) (Kadowaki, figs. 1, 2, 5, par [0058-0061], wherein angle of view of camera 200 is determined);
determining a zoom adjustment range (zoom range relative to length L) of the lighting unit (illumination device 100) based on at least one of the angle of view (angle of view) and the optical zoom magnification, the zoom adjustment range (zoom range relative to length L) being at least a portion of an entire zoom adjustment range (entire zoom range) of the lighting unit (illumination device 100) (Kadowaki, figs. 1, 2, 5, par [0038-0042, 0058-0061], wherein zoom range relative to length L of illumination device 100 is determined based on angle of view of camera 200 and wherein zoom range relative to length L is at least a portion of an entire zoom adjustment range of the illumination device 100); and 
adjusting the zoom (zoom) of the lighting unit (illumination device 100), within the determined zoom adjustment range (zoom range relative to length L), such that brightness (intensity) of the image (image by camera 200) meets a preset condition (appropriate brightness) (Kadowaki, figs. 1, 2, 5, par [0058-0061], wherein zoom of 
 wherein a diffusion range (diffusion range) of light emitted from the lighting unit (illumination device 100) is adjusted based on the adjusted zoom (zoom) of the lighting unit (Kadowaki, figs. 1, 2, 5, par [0058-0061], wherein diffusion range of illumination device is adjusted based on zoom of illumination device 100).
However, Kadowaki does not disclose
a preset condition in which the brightness of the image is equal to or higher than a preset minimum brightness, and less than a preset maximum brightness.
On the other hand, in the same endeavor, Owyeung discloses
a preset condition (brightness condition corresponding to slider 42) in which the brightness of the image (user-specified image brightness) is equal to or higher (equal to or higher) than a preset minimum brightness (a minimum brightness level), and less than (less than) a preset maximum brightness (a maximum brightness level) (Owyeung, fig. 1, par [0028], wherein the user-specified image brightness is equal to or less than a minimum brightness and less than a maximum brightness).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate such disclosure by Owyeung into the method by Kadowaki so as to achieve the claim language as claimed because such incorporation improves image quality by specifying a desired image brightness (Owyeung, par [0004]).
Regarding claim 2, Kadowaki and Owyeung disclose aforementioned limitations of the parent claim. Additionally, Kadowaki discloses

Regarding claim 3, Kadowaki and Owyeung disclose aforementioned limitations of the parent claim. Additionally, Kadowaki discloses
determining whether the brightness (intensity) of the image meets the preset condition (appropriate brightness) while adjusting the zoom (zoom) of the lighting unit (illumination device 100) by increasing the diffusion range (increasing diffusion range by moving holder 131 to the right side of shaft 132) of the light from the minimum diffusion range (Kadowaki, figs. 1, 2, 5, par [0058-0061], wherein moving holder 131 to the right side of shaft 132 increases diffusion range of illumination device 100 so as to meet appropriate brightness).
Regarding claim 5, Kadowaki and Owyeung disclose aforementioned limitations of the parent claim. Additionally, Kadowaki discloses
before the adjusting of the zoom (zoom of illumination device100), adjusting a first zoom (a first zoom of light illumination device) of the lighting unit such that the diffusion range (diffusion range) of the light is equal (equal to) to a range (a range) corresponding to at least one of the angle of view (angle of view) and the optical zoom magnification (Kadowaki, figs. 1, 2, 5, par [0058-0061], wherein , in case lens 210 
Regarding claim 8, Kadowaki and Owyeung disclose aforementioned limitations of the parent claim. Additionally, Kadowaki discloses
the determining of the at least one of the angle of view (angle of view) of the optical unit (camera 200) and the optical zoom magnification of the optical unit comprises determining a location (zoom position) of at least one optical lens (lens 210) included in the optical unit (Kadowaki, fig. 5, par [0058-0061], wherein a zoom position of lens 210 is determined), and
the determining of the zoom adjustment range (zoom range relative to length L) comprises determining the zoom adjustment range (zoom range relative to length L) of the lighting unit (illumination device 100) based on the location (zoom position) of the at least one optical lens (lens 210) (Kadowaki, fig. 5, par [0058-0061], wherein zoom range relative to length L of illumination device 100 is determined based on zoom position of lens 210).
Regarding claim 9, Kadowaki and Owyeung disclose aforementioned limitations of the parent claim. Additionally, Kadowaki discloses
the lighting unit (illumination device 100) comprises at least one lighting lens (lens 120) configured to adjust the diffusion range (diffusion range) of the light (Kadowaki, figs. 1, 2, 5, par [0058-0061], wherein lens 120 adjusts diffusion range of illumination device 100), and

Regarding claim 10, Kadowaki and Owyeung discloses aforementioned limitations of the parent claim. Additionally, Owyeung discloses
a non-transitory computer recording medium (non-volatile memory) having recorded thereon a computer program (instructions) for executing the method of claim 1 (Owyeung, fig. 1, par [0045-0046]).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate such disclosure by Owyeung into the method by Kadowaki so as to achieve the claim language as claimed because such incorporation enhances update capability and increases portability for the method.
Regarding claim 11, Kadowaki discloses a method of controlling a zoom (zoom) of a lighting unit (illumination device 100), the method comprising:
determining a first zoom value (zoom value) of the lighting unit (illumination device 100) based on an angle of view (angle of view) of an optical unit (camera 200) configured to obtain an image (an image) by an image sensor (image sensor 220) (Kadowaki, figs. 1, 3, 5, par [0058-0061], wherein zoom value of illumination device 100 is determined based on angle of view of camera 200);

wherein a diffusion range (diffusion range) of light emitted from the lighting unit (illumination device 100) is adjusted corresponding to the adjusted zoom (zoom) of the lighting unit (illumination device 100) (Kadowaki, figs. 1, 2, 5, par [0058-0061], wherein diffusion range of illumination device 100 is adjusted based on zoom value of illumination device 100).
However, Kadowaki does not disclose
determining a second zoom value of the lighting unit such that a brightness of the image is higher than a first preset value, the first preset value being higher than a minimum value of the brightness of the image.
On the other hand, in the same endeavor, Owyeung discloses
determining a second zoom value (a zoom value of light source 14) of the lighting unit such that a brightness of the image (image brightness) is higher than (higher than) a first preset value (second threshold), the first preset value (second threshold) being higher than (higher than) a minimum value (a minimum third threshold) of the brightness of the image (Owyeung, figs. 1, 6, 8, 11, par [0031, 0056-0062], wherein in automatic 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate such disclosure by Owyeung into the method by Kadowaki so as to achieve the claim language as claimed because such incorporation provides automatic control for lighting level (Owyeung, par [0003]).
Regarding claim 12, Kadowaki and Owyeung disclose aforementioned limitations of the parent claim. Additionally, Kadowaki discloses the determining of the first zoom value comprises:
determining the angle of view (angle of view) of the optical unit (illumination device) based on a location (a location) of at least one optical lens (lens 210) included in the optical unit (camera 200) (Kadowaki, fig. 5, par [0058-0061], wherein zoom range relative to length L of illumination device 100 is determined based on zoom location of lens 210).
Regarding claim 13, Kadowaki and Owyeung disclose aforementioned limitations of the parent claim. Additionally, Kadowaki discloses
the determining of the second zoom value (zoom value of light source 14) comprises:
determining whether the brightness (brightness) the of image (image) obtained by the image sensor (image sensor of optical system) is higher than the preset value (second threshold) (Owyeung, figs. 1, 6, 8, 11, par [0031, 0056-0062], wherein in 
Regarding claim 18, Kadowaki discloses a lighting apparatus (imaging device 10) (Kadowaki, fig. 5) comprising:
an optical unit (camera 200) configured to obtain an image (an image) and determine at least one of an angle of view (angle of view) of the optical unit and optical zoom magnification of the optical unit (Kadowaki, fig. 5, par [0058-0061], wherein camera 200 captures an image and determines an angle of view of the camera);
a controller (controller 300) configured to determine a zoom adjustment range (zoom range relative to length L) of the lighting apparatus (imaging device 10) based on at least one of the angle of view (angle of view) and the optical zoom magnification, 
the zoom adjustment range (zoom range relative to length L) being at least a portion of an entire zoom adjustment range (entire zoom range) of the lighting unit (illumination device 100) (Kadowaki, figs. 1, 2, 5, par [0038-0042, 0058-0061], wherein zoom range relative to length L of illumination device 100 is determined based on angle of view of camera 200 and wherein zoom range relative to length L is at least a portion of an entire zoom adjustment range of the illumination device 100); and
a lighting lens (lens 120) configured to adjust the zoom (zoom) of the lighting apparatus, within the determined zoom adjustment range (zoom range relative to length L), such that brightness (intensity) of the image meets a preset condition (appropriate brightness) (Kadowaki, figs. 1, 2, 5, par [0058-0061], wherein zoom of imaging apparatus 10 is adjusted such that intensity of image by camera 200 meets appropriate brightness),

However, Kadowaki does not disclose
a preset condition in which the brightness of the image is equal to or higher than a preset minimum brightness, and less than a preset maximum brightness.
On the other hand, in the same endeavor, Owyeung discloses
a preset condition (brightness condition corresponding to slider 42) in which the brightness of the image (user-specified image brightness) is equal to or higher (equal to or higher) than a preset minimum brightness (a minimum brightness level), and less than (less than) a preset maximum brightness (a maximum brightness level) (Owyeung, fig. 1, par [0028-0031], wherein the user-specified image brightness is equal to or less than a minimum brightness and less than a maximum brightness).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate such disclosure by Owyeung into the method by Kadowaki so as to achieve the claim language as claimed because such incorporation improves image quality by specifying a desired image brightness (Owyeung, par [0004]).
Allowable Subject Matter
Claims 6-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
claim 6, the prior art of record neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “determining whether the brightness of the image is less than the preset minimum brightness when the zoom of the lighting unit is adjusted such that the diffusion range of the light is equal to the range corresponding to the at least one of the angle of view and the optical zoom magnification; and when the brightness of the image is determined to be less than the preset minimum brightness, controlling the lighting unit to increase the brightness of light from the lighting unit.”
Regarding claim 7, the claim is objected to as being dependent on claim 6.
Regarding claim 14, the prior art of record neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “determining whether the brightness of the image is higher than the first preset value when the zoom of the lighting unit is adjusted based on the first zoom value; and determining a zoom value neighboring the first zoom value as the second zoom value based on the determination that the brightness of the image is higher than the first preset value.”
Regarding claims 15-17, the claims are objected to as being dependent on claim 14.
Claims 19-20 are allowed.
Regarding claim 19, the reasons for allowance are indicated in applicant’s Remarks dated 12/9/2020, pages 14-15.
Regarding claim 20, the claim is objected to as being dependent on claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/TUAN H LE/Examiner, Art Unit 2697             

/LIN YE/Supervisory Patent Examiner, Art Unit 2697